Title: Abigail Adams to John Adams, 8 October 1782
From: Adams, Abigail
To: Adams, John



My dearest Friend

september october 8th 1782


Your favour of August 17th is just put into my hands with word that Capt. Grinnel is to sail tomorrow, all of a sudden without having been to see me, or warning me of his going. I made a little excursion to Haverhill with our daughter and son Charles which prevented my getting my Letters ready. However I am determined not to close my eyes to Night untill I have written to you, and will send Charles of tomorrow morning by sun rise. Mr. Guile is come safe and sends me word he will see me tomorrow or next day. I shall be impatient untill he comes. I want to know all about my dear Friend—O! that I could add Companion. Permit me my Dearest Friend to renew that Companionship. My Heart sighs for it. I cannot O! I cannot be reconcild to living as I have done for 3 years past. I am searious. I could be importunate with you. May I? Will you let me try to soften, if I cannot wholy releave you, from your Burden of Cares and perplexities? Shall others for their pleasure hazard, what I cannot have courage to incounter from an affection pure as ever burned in a vestal Heart—Warm and permanant as that which glows in your own dear Bosom. I Hardly think of Enemies of terrors and storms. But I resolve with myself, to do as you wish. If I can add to your Happiness, is it not my duty? If I can soften your Cares, is it not my duty? If I can by a tender attention and assiduity prolong your most valuable Life, is it not my duty? And shall I from Female apprehensions of storms of winds, forego all these Calls? Sacrifice them to my personal ease? Alass I have not even that, for wakeing or sleeping I am ever with you. Yet if you do not consent so much is my Heart intent upon it, that your refusal must be couched in very soft terms, and must pledge yourself to return speedily to me.
Yet my dear sir when I can conquer the too soft sensibility of my Heart; I feel loth you should quit your station untill an Honorable peace is Established, and you have added that to your other Labours. Tis no small satisfaction to me that my country is like to profit so largely by my sacrifices.
I doubt not of your Numerous avocations. Yet when you can get time to write to your Friends here, it is of vast service to you. It sets tongues and pens at work. It informs the people of your attention to their Interests, and our negotiations are extolled and our Services are held up to view. I am unfortunate in not having in my possession a News paper to inclose, in which some person, has done justice to your patience, to your perseverance, and held up as far as was prudent the difficulties you have had to encounter.
I hope you are releaved by my last Letters in some measure from your anxiety about our dear Friend and Brother Cranch. He is recoverd far beyond our expectations; he is for the first time this week attending Court. I am of opinion that his Lungs are affected, and am in terrors for him least he should have a relapse. He owes his Life the doctors say under providence, to the incessant, unwearied, indefatigable watchfull care of his wife; who has almost sacrificed her own, to save his Life.—O! my dear Friend, how often is my Heart torn with the Idea, that I have it not in my power, let sickness or misfortune assail you thus to watch round your Bed and soften your repose.
To the Care of a gracious providence I commit you.
Your good Mother went from here this afternoon, and desires her kind Regards to you. Uncle Quincy send his Love, is always attentive to hear from you. He applied to me a little while ago, to send for 2 yards of green velvet proper for a pulpit cushing with fring and tassels for it or half a pound of green sewing silk. He would have sent the Money, but I refused it, because I knew it would give you pleasure to make this little present to our Church. You will be so good as to order it put up by the next conveyance. The Fire Brand is not yet arrived. We are under apprehension for her. We have a large French Fleet in our Harbour, yet are daily insulted by British cruizers. There are several officers who belong to the Fleet who hire rooms in the Town, some of them Men of learning and Character. Several of them have got introduced to me. I treat them with civility, but rather avoid a large acquaintance. I have been on Board one 84 gun ship by the particular invitation of the Captain. Col. Quincy and family accompanied me. This afternoon a Sweed, in the French Service made me a second visit. He speaks english, is a Man of learning and is second in command of the America; which is given by Congress in lieu of the ship which was lost in comeing into the Harbour. These Gentry take a good deal of pains to get an introduction here; seem to consider an acquaintance of much more importance to them, than the people who call themselves geenteel, and who compose our Beau Mond, but who have chiefly risen into Notice since you left the Country. As I have not sought their acquaintance, nor ever appeard in publick since your absence, I have not the Honour to be known to many of them—concequently am forgotten or unnoticed by them in all their publick entertainments. Our Allies however recollect that the only Gentleman who is employed abroad in publick Service from this state May probably have a Lady and a daughter, and it may be proper to notice them out of Regard to the Gentlemans publick Character; and accordingly Send out their invitations which I decline and send the daughter. This has been repeatedly the case. I care not a stiver as it respects my own country. Mrs. Dana is treated in the same Manner, but people who are accustomed to politeness and good Manners notice it. The Manners of our Country are so intirely changed from what they were in those days of simplicity when you knew it, that it has nothing of a Republick but the Name. Unless you can keep a publick table and Equipage you are but of very small consideration.
What would You have thought 15 years ago, for young practicioners at the Bar to be setting up their Chariots, to be purchaseing—not paying for—their country seats. P. M——n, B——n H——n, riding in their Chariots who were clerks in offices when we removed from Town. Hogarth may exhibit his world topsa turva. I am sure I have seen it realized.
Your daughter has been writing to you. Indeed my dear sir you would be proud of her. Not that she is like her Mamma. She has a Statliness in her manners which some misconstrue into pride and haughtyness, but which rather results from a too great reserve; she wants more affability, but she has prudence and discretion beyond her years. She is in her person tall large and Majestick, mammas partialiaty allows her to be a good figure. Her sensibility is not yet sufficiently a wakend to give her Manners that pleasing softness which attracts whilst it is attracted. Her Manners rather forbid all kinds of Intimacy; and awe whilst they command.
Indeed she is not like her Mamma. Had not her Mamma at her age too much sensibility, to be very prudent. It however won a Heart of as much sensibility—but how my pen runs. I never can write you a short Letter. My Charles and Tommy, are fine Boys. My absent one is not forgotten. How does he, I do not hear from him.
Adieu my dear Friend. How much happier should I be to fold you to my Bosom, than to bid you this Languid adieu, with a whole ocean between us. Yet whilst I recall to your mind tender scenes of happier days, I would add a supplication that the day May not be far distant, that shall again renew them to your Ever Ever affectionate Portia
1 peice of white blond Lace 2 pr Moroco Shoes for Nabby 4 yd Book Muslin thread for working Muslin 6 pr Black Worsted Breaches patterns.
This is written in so much haste that I cannot revise. I took Miss Nabbys Letter to inclose and found I was mistaken. That it is to Mr. Thaxter instead of papa. So I will recall some of my observations about sensibility.
